UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2017 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 001-37621 26-0513559 (State or other jurisdiction (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana (Address of principal executive offices) (Zip Code) (985) 345-7685 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section13(a)of the Exchange Act.☒ DOCUMENTS INCORPORATED BY REFERENCE: (1) Proxy Statement for the 2017 Annual Meeting of Stockholders of the Registrant. Section 5 - Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders. At the annual meeting of shareholders of First Guaranty Bancshares, Inc. held May 18, 2017, the following matters were voted upon: a) Election of the following nominees as directors, with votes "for" and "withheld", as well as broker non-votes, as follows: Director Votes “For” Votes “Withheld” Broker Non-votes Glenda B. Glover William K. Hood Alton B. Lewis Marshall T. Reynolds Edgar R. Smith, III b) Ratification of the appointment of Castaing, Hussey, and Lolan LLC as the independent auditing firm. Votes “For” Votes "Against" Votes “Withheld” Broker Non-votes - 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST GUARANTY BANCSHARES, INC. (Registrant) Date: May 22, 2017 By: /s/Alton B. Lewis, Jr. Alton B. Lewis, Jr. Vice Chairman of the Board and PrincipalExecutive Officer 3
